          Case 1:19-cv-09014-LLS Document 43 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––– X
ACL1 INVESTMENTS LTD., et al.,             :
                                           :
            Plaintiffs,                    :
                                           :
      v.                                   : No. 19 Civ. 9014 (LLS)
                                           :
BOLIVARIAN REPUBLIC OF VENEZUELA,          :
                                           :
            Defendant.                     :
–––––––––––––––––––––––––––––––––––––––––– X

 NOTICE OF VOLUNTARY DISMISSAL AS TO YORK CAPITAL MANAGEMENT,
      L.P., YORK CREDIT OPPORTUNITIES FUND, L.P., YORK CREDIT
OPPORTUNITIES INVESTMENTS MASTER FUND, L.P., YORK MULTI-STRATEGY
  MASTER FUND, L.P., AND JORVIK MULTI-STRATEGY MASTER FUND, L.P.

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiffs York Capital

Management, L.P., York Credit Opportunities Fund, L.P., York Credit Opportunities Investments

Master Fund, L.P., York Multi-Strategy Master Fund, L.P., and Jorvik Multi-Strategy Master

Fund, L.P., solely as to themselves and not as to any other plaintiff, hereby give notice that the

above-captioned action is voluntarily dismissed without prejudice.

Dated: August 25, 2020                           Respectfully submitted,

                                                 ROBBINS, RUSSELL, ENGLERT,
                                                 ORSECK, UNTEREINER & SAUBER LLP

                                                 By:     s/ Joshua S. Bolian

                                                 Gary A. Orseck (pro hac vice)
                                                 Joshua S. Bolian
                                                 2000 K Street, N.W.
                                                 Washington, DC 20006
                                                 Telephone:     (202) 775-4500
                                                 Facsimile:     (202) 775-4510
                                                 Email:         jbolian@robbinsrussell.com

                                                 Attorneys for Plaintiffs
